(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  MANRIQUE v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

    No. 15–7250. Argued October 11, 2016—Decided April 19, 2017
After federal agents found child pornography on petitioner’s computer,
  he pleaded guilty to possessing a visual depiction of a minor engaging
  in sexually explicit conduct, in violation of 18 U.S. C. §§2252(a)(4)(B)
  and (b)(2), an offense requiring a district court to “make restitution to
  the victim of the offense,” §3663A(a)(1). The District Court entered
  an initial judgment sentencing petitioner to a term of imprisonment.
  It also acknowledged that restitution was mandatory but deferred de-
  termination of the restitution amount. Petitioner filed a notice of ap-
  peal from this initial judgment. Months later, the District Court en-
  tered an amended judgment, ordering petitioner to pay restitution to
  one of his victims. Petitioner did not file a second notice of appeal
  from the amended judgment. When he nonetheless challenged the
  restitution amount before the Eleventh Circuit, the Government ar-
  gued that he had forfeited his right to do so by failing to file a second
  notice of appeal. The Eleventh Circuit agreed, holding that petitioner
  could not challenge the restitution amount.
Held: A defendant wishing to appeal an order imposing restitution in a
 deferred restitution case must file a notice of appeal from that order.
 If he fails to do so and the Government objects, he may not challenge
 the restitution order on appeal. Pp. 3–9.
    (a) Both 18 U.S. C. §3742(a), which governs criminal appeals, and
 Federal Rule of Appellate Procedure 3(a)(1) contemplate that a de-
 fendant will file a notice of appeal after the district court has decided
 the issue sought to be appealed. Here, petitioner filed only one notice
 of appeal, which preceded by many months the sentence and judg-
 ment imposing restitution. He therefore failed to properly appeal the
 amended judgment. Whether or not the requirement that a defend-
 ant file a timely notice of appeal from an amended judgment impos-
2                    MANRIQUE v. UNITED STATES

                                   Syllabus

    ing restitution is a jurisdictional prerequisite, it is at least a manda-
    tory claim-processing rule, which is “unalterable” if raised properly
    by the party asserting a violation of the rule. Eberhart v. United
    States, 546 U.S. 12, 15. Because the Government timely raised the
    issue, “the court’s duty to dismiss the appeal was mandatory.” Id., at
    18. Pp. 3–5.
       (b) Petitioner’s argument that his single notice of appeal sufficed
    under the Federal Rules to appeal both judgments depends on two
    premises: First, in a deferred restitution case, there is only one
    “judgment,” as that term is used in Rules 4(b)(1) and (b)(2); and sec-
    ond, so long as a notice of appeal is filed after the initial judgment, it
    “springs forward” under Rule 4(b)(2) to appeal the amended judg-
    ment imposing restitution. Each premise is rejected. Pp. 5–7.
          (1) This Court’s analysis in Dolan v. United States, 560 U.S. 605,
    makes clear that deferred restitution cases involve two appealable
    judgments, not one. The Dolan Court did not decide the question
    presented here, but the Court was not persuaded by the argument
    that “a sentencing judgment is not ‘final’ until it contains a definitive
    determination of the amount of restitution.” Id., at 617–618. In-
    stead, the Court recognized, “strong arguments” supported the propo-
    sition that both the initial judgment and the restitution order were
    each immediately appealable final judgments. Ibid. Pp. 5–6.
          (2) Because petitioner’s notice of appeal was filed well before the
    District Court announced the sentence imposing restitution, the no-
    tice of appeal did not “spring forward” to become effective on the date
    the court entered its amended restitution judgment. By its own
    terms, Rule 4(b)(2) applies only to a notice of appeal filed after a sen-
    tence has been announced and before the judgment imposing the sen-
    tence is entered on the docket. Even if the District Court’s acknowl-
    edgment in the initial judgment that restitution was mandatory
    could qualify as a “sentence” that the District Court “announced” un-
    der Rule 4(b)(2), petitioner has never disputed that restitution is
    mandatory for his offense. Rather, he argued on appeal that the
    amount imposed is unlawful. Pp. 6–7.
       (c) Petitioner’s alternative argument that any defect in his notice of
    appeal should be overlooked as harmless error is rejected. Lemke v.
    United States, 346 U.S. 325, on which he relies, has been superseded
    by the Federal Rules of Appellate Procedure in two ways. First, the
    Lemke petitioner’s notice of appeal would now be timely under Rule
    4(b)(2). Petitioner in this case cannot take advantage of that Rule.
    Second, Rule 3(a)(2) now provides the consequences for litigant errors
    associated with filing a notice of appeal. The court of appeals may, in
    its discretion, overlook defects in a notice of appeal other than the
    failure to timely file a notice. It may not overlook the failure to file a
                     Cite as: 581 U. S. ____ (2017)               3

                                 Syllabus

  notice of appeal at all. Pp. 8–9.
618 Fed. Appx. 579, affirmed.

   THOMAS, J., delivered the opinion of the Court, in which ROBERTS,
C. J., and KENNEDY, BREYER, ALITO, and KAGAN, JJ., joined. GINSBURG,
J., filed a dissenting opinion, in which SOTOMAYOR, J., joined. GOR-
SUCH, J., took no part in the consideration or decision of the case.
                       Cite as: 581 U. S. ____ (2017)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 15–7250
                                  _________________


         MARCELO MANRIQUE, PETITIONER v.

                 UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                                [April 19, 2017] 


  JUSTICE THOMAS delivered the opinion of the Court.
  Sentencing courts are required to impose restitution as
part of the sentence for specified crimes. But the amount
to be imposed is not always known at the time of sentenc-
ing. When that is the case, the court may enter an initial
judgment imposing certain aspects of a defendant’s sen-
tence, such as a term of imprisonment, while deferring a
determination of the amount of restitution until entry of a
later, amended judgment.
  We must decide whether a single notice of appeal, filed
between the initial judgment and the amended judgment,
is sufficient to invoke appellate review of the later-
determined restitution amount. We hold that it is not, at
least where, as here, the Government objects to the de-
fendant’s failure to file a notice of appeal following the
amended judgment.
                            I
  After federal agents found more than 300 files contain-
ing child pornography on his computer, petitioner Marcelo
Manrique pleaded guilty to possessing a visual depiction
of a minor engaging in sexually explicit conduct, in viola-
2              MANRIQUE v. UNITED STATES

                     Opinion of the Court

tion of 18 U.S. C. §§2252(a)(4)(B) and (b)(2). Under the
Mandatory Victims Restitution Act of 1996 (MVRA), the
District Court was required to order petitioner to “make
restitution to the victim of the offense.” §3663A(a)(1); see
§§2259(a), (b)(2) (“An order of restitution under this sec-
tion shall be issued and enforced in accordance with
[§]3664 in the same manner as an order under [§]3663A”).
   On June 24, 2014, the District Court entered an initial
judgment sentencing petitioner to 72 months of imprison-
ment and a life term of supervised release. At the sen-
tencing hearing, the court acknowledged that restitution
was mandatory. But, consistent with the MVRA, the court
postponed determining the victims’ damages, which had
not yet been ascertained. See, e.g., §3664(d)(5); Dolan v.
United States, 560 U.S. 605, 607–608 (2010). Accordingly,
the judgment expressly deferred “determination of restitu-
tion” and noted that an “Amended Judgment . . . w[ould]
be entered after such determination.” App. 39. On July 8,
petitioner filed a notice of appeal “from the final judgment
and sentence entered in this action on the 24th day of
June, 2014.” Id., at 42.
   The District Court held a restitution hearing on Sep-
tember 17, 2014. Only one of the victims sought restitu-
tion. The court ordered petitioner to pay $4,500 in restitu-
tion to her and entered an amended judgment the next
day imposing that sentence. Petitioner did not file a
second notice of appeal from the court’s order imposing
restitution or from the amended judgment.
   Notwithstanding his failure to file a second notice of
appeal, petitioner challenged the restitution amount
before the Eleventh Circuit, arguing in his brief that the
Government had not shown he was the proximate cause of
the victim’s injuries and that the restitution amount bore
no rational relationship to the damages she claimed. The
Government countered that petitioner had forfeited his
right to challenge the restitution amount by failing to file
                  Cite as: 581 U. S. ____ (2017)             3

                      Opinion of the Court

a second notice of appeal.
   The Court of Appeals agreed that petitioner could not
challenge the restitution amount and declined to consider
his challenge. 618 Fed. Appx. 579, 583–584 (CA11 2015)
( per curiam). We granted certiorari, 578 U. S. ___ (2016),
and now affirm.
                               II

                               A

  To secure appellate review of a judgment or order, a
party must file a notice of appeal from that judgment or
order. Filing a notice of appeal transfers adjudicatory
authority from the district court to the court of appeals.
The statute that governs appeals of criminal sentences, 18
U.S. C. §3742(a), provides that a “defendant may file a
notice of appeal in the district court for review of an oth-
erwise final sentence” in certain specified circumstances.
See United States v. Ruiz, 536 U.S. 622, 626−628 (2002).
And Federal Rule of Appellate Procedure 3(a)(1) specifies
that “[a]n appeal permitted by law as of right . . . may be
taken only by filing a notice of appeal with the district
clerk within the time allowed by Rule 4.” (Emphasis
added.)
  Both §3742(a) and Rule 4 contemplate that the defend-
ant will file the notice of appeal after the district court has
decided the issue sought to be appealed.                Section
3742(a)(1) permits the defendant to file a notice of appeal
of a sentence that “was imposed in violation of law.”
(Emphasis added.) And Rule 4(b)(1)(A)(i) provides gener-
ally that, “[i]n a criminal case, a defendant’s notice of
appeal must be filed in the district court within 14 days
after . . . the entry of either the judgment or the order
being appealed.” (Emphasis added.)
  Petitioner filed only one notice of appeal, which preceded
by many months the sentence and judgment imposing
restitution. His notice of appeal could not have been “for
4              MANRIQUE v. UNITED STATES

                     Opinion of the Court

review” of the restitution order, §3742(a), and it was not
filed within the timeframe allowed by Rule 4. He thus
failed to properly appeal under the statute and the Rules
the amended judgment imposing restitution.
   The Government contends that filing a notice of appeal
from the judgment imposing restitution is a jurisdictional
prerequisite to securing appellate review of the restitution
amount. See, e.g., Brief for United States 28–31. This
position follows, according to the Government, from many
of our cases emphasizing the “jurisdictional significance”
of a notice of appeal. E.g., Griggs v. Provident Consumer
Discount Co., 459 U.S. 56, 58 (1982) ( per curiam). Be-
cause the notice of appeal is jurisdictional, the Govern-
ment explains, the Court of Appeals was required to dis-
miss petitioner’s appeal regardless of whether the
Government raised the issue.
   We do not need to decide in this case whether the Gov-
ernment is correct. The requirement that a defendant file
a timely notice of appeal from an amended judgment
imposing restitution is at least a mandatory claim-
processing rule. See Greenlaw v. United States, 554 U.S.
237, 252–253 (2008); see also Rule 3(a)(2) (“An appellant’s
failure to take any step other than the timely filing of a
notice of appeal does not affect the validity of the appeal,
but is ground only for the court of appeals to act as it
considers appropriate, including dismissing the appeal”
(emphasis added)). Mandatory claim-processing rules
“seek to promote the orderly progress of litigation by
requiring that the parties take certain procedural steps at
certain specified times.” Henderson v. Shinseki, 562 U.S.
428, 435 (2011). Unlike jurisdictional rules, mandatory
claim-processing rules may be forfeited “if the party as-
serting the rule waits too long to raise the point.” Eber-
hart v. United States, 546 U.S. 12, 15 (2005) ( per curiam)
(internal quotation marks omitted). If a party “properly
raise[s] them,” however, they are “unalterable.” Id., at 15,
                  Cite as: 581 U. S. ____ (2017)              5

                      Opinion of the Court

19.
  The Government timely raised petitioner’s failure to file
a notice of appeal from the amended judgment imposing
restitution before the Court of Appeals. See Brief for
United States in No. 14–13029 (CA11), pp. 22–25 (arguing
that petitioner “waived his right to appeal the district
court’s order of restitution by failing to file a notice of
appeal from that order” (capitalization omitted)). Accord-
ingly, “the court’s duty to dismiss the appeal was manda-
tory.” Eberhart, supra, at 18.
                              B
  Petitioner disputes this conclusion, arguing that his
single notice of appeal sufficed under the Rules to appeal
both the initial judgment and the amended judgment
imposing restitution. As we understand it, his argument
depends on two premises: First, in a deferred restitution
case, there is only one “judgment,” as that term is used in
Rules 4(b)(1) and (b)(2); and second, so long as a notice of
appeal is filed after the initial judgment, it “springs for-
ward” under Rule 4(b)(2) to appeal the amended judgment
imposing restitution. We reject each of these premises.
                                1
    Petitioner argues that the initial judgment deferring
restitution and the amended judgment imposing a specific
restitution amount merge to become “the judgment” refer-
enced in the Federal Rules. See Rule 4(b)(1)(A)(i) (notice
of appeal must be filed within 14 days after “the entry of
. . . the judgment . . . being appealed”); Rule 4(b)(2) (“Filing
Before Entry of Judgment”). He argues that his notice of
appeal, which was filed within 14 days of the initial judg-
ment, was therefore sufficient to invoke appellate review
of the merged judgment.
    Petitioner’s approach is inconsistent with our reasoning
in Dolan, 560 U.S. 605. The petitioner in that case ar-
6                  MANRIQUE v. UNITED STATES

                          Opinion of the Court

gued that the amended judgment imposing restitution is
the only final, appealable judgment in a deferred restitu-
tion case. See id., at 616. Although we did not decide
“whether or when a party can, or must, appeal”—the
question presented here—we were not persuaded by the
argument that “a sentencing judgment is not ‘final’ until it
contains a definitive determination of the amount of resti-
tution.” Id., at 617–618. To the contrary, we recognized
“strong arguments” supporting the proposition that both
the “initial judgment [that] imposed a sentence of impris-
onment and supervised release” and the subsequent “ ‘sen-
tence that impose[d] an order of restitution’ ” were each
immediately appealable final judgments. Ibid. (citing 18
U.S. C. §§3582(b) (imprisonment), 3583(a) (supervised
release), and 3664(o) (restitution)). Consequently, we
were not surprised “to find instances where a defendant
ha[d] appealed from the entry of a judgment containing an
initial sentence that includes a term of imprisonment” and
“subsequently appealed from a later order setting forth
the final amount of restitution.” 560 U.S., at 618. Our
analysis in Dolan thus makes clear that deferred restitu-
tion cases involve two appealable judgments, not one.*
                             2
  Petitioner’s reliance on Rule 4(b)(2) is also misplaced.
That Rule provides that a “notice of appeal filed after the
court announces a decision, sentence, or order—but before
the entry of the judgment or order—is treated as filed on
the date of and after the entry.” A prematurely filed
notice of appeal will become effective under the Rule to
challenge a later-entered judgment in some circumstances.
As this Court explained in construing Rule 4(a)(2)’s paral-
——————
   * We do not intend to call into question this Court’s decision in Corey
v. United States, 375 U.S. 169, 176 (1963) (holding that a defendant
may challenge his conviction after a single notice of appeal filed from a
final sentence imposed under §4208(b)).
                 Cite as: 581 U. S. ____ (2017)           7

                     Opinion of the Court

lel provision for civil cases, the Rule “was intended to
protect the unskilled litigant who files a notice of appeal
from a decision that he reasonably but mistakenly believes
to be a final judgment, while failing to file a notice of
appeal from the actual final judgment.” FirsTier Mortgage
Co. v. Investors Mortgage Ins. Co., 498 U.S. 269, 276
(1991).
   By its own terms, however, Rule 4(b)(2) applies only to a
notice of appeal filed after a sentence has been “an-
nounce[d]” and before the judgment imposing the sentence
is entered on the docket. See Rule 4(b)(6) (“A judgment or
order is entered for purposes of this Rule 4(b) when it is
entered on the criminal docket”). If the court has not yet
decided the issue that the appellant seeks to appeal, then
the Rule does not come into play. Accordingly, it does not
apply where a district court enters an initial judgment
deferring restitution and subsequently amends the judg-
ment to include the sentence of restitution. By deferring
restitution, the court is declining to announce a sentence.
   When petitioner filed his notice of appeal in this case,
the District Court had observed only that restitution was
“mandatory.” App. 27. The court did not announce the
restitution amount (or even hold a hearing on the issue)
until months later. Even if describing restitution as man-
datory could qualify as a “sentence” that the District Court
“announced” under Rule 4(b)(2), petitioner has never
disputed that restitution is mandatory for his offense.
Rather, he argued on appeal that the amount of the resti-
tution imposed—an issue the court did not consider until
months later—is unlawful. Because petitioner’s notice of
appeal was filed well before the District Court announced
the sentence imposing $4,500 in restitution, the notice of
appeal did not “spring forward” to become effective on the
date the court entered its amended judgment imposing
that sentence.
8               MANRIQUE v. UNITED STATES

                      Opinion of the Court

                              C
   Finally, petitioner argues in the alternative that any
defect in his notice of appeal should be overlooked as
harmless error, citing Lemke v. United States, 346 U.S.
325 (1953) (per curiam). In that case, the petitioner filed a
notice of appeal the day after his sentence was announced
but three days before the judgment was entered. Id., at
326. His notice of appeal was dismissed as premature
under Federal Rule of Criminal Procedure 37(a)(2), which
then governed notices of appeal in criminal cases. This
Court reversed on the ground that the premature filing
was harmless error under Rule 52(a). Ibid.
   The Court’s holding in Lemke does not apply to petitioner’s
failure to file a notice of appeal from the amended judg-
ment. Lemke has been superseded by the Federal Rules of
Appellate Procedure in two ways. First, the Lemke peti-
tioner’s notice of appeal would now be timely under Rule
4(b)(2). As discussed in Part II–B–2, supra, petitioner
here cannot take advantage of that rule. Second, Rule
3(a)(2) now provides the consequences for litigant errors
associated with filing a notice of appeal. The court of
appeals may, in its discretion, overlook defects in a notice
of appeal other than the failure to timely file a notice. It
may not overlook the failure to file a notice of appeal at
all. The filing of a notice of appeal from an amended
judgment imposing restitution is at least a mandatory
claim-processing rule, Part II–A, supra, meaning that the
requirement to file such a notice is unalterable, so long as
the opposing party raises the issue. By definition, manda-
tory claim-processing rules, although subject to forfeiture,
are not subject to harmless-error analysis.
   Petitioner in this case did not file a defective notice of
appeal from the amended judgment imposing restitution,
but rather failed altogether to file a notice of appeal from
the amended judgment. Courts do not have discretion to
overlook such an error, at least where it is called to their
                 Cite as: 581 U. S. ____ (2017)            9

                     Opinion of the Court

attention.
                         *     *   *
   We hold that a defendant who wishes to appeal an order
imposing restitution in a deferred restitution case must
file a notice of appeal from that order. Because petitioner
failed to do so, and the Government objected, the Court of
Appeals properly declined to consider his challenge to the
amount of restitution imposed. The judgment of the Court
of Appeals, accordingly, is affirmed.
                                            It is so ordered.

  JUSTICE GORSUCH took no part in the consideration or
decision of this case.
                 Cite as: 581 U. S. ____ (2017)            1

                    GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 15–7250
                         _________________


        MARCELO MANRIQUE, PETITIONER v.

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

          APPEALS FOR THE ELEVENTH CIRCUIT

                        [April 19, 2017] 


   JUSTICE GINSBURG, with whom JUSTICE SOTOMAYOR
joins, dissenting.
   Time limits, such as those stated in Federal Rules of
Appellate Procedure 3 and 4, and other limitations pre-
scribed in a procedural rule, this Court has held, are
claim-processing rules, not jurisdictional requirements.
See, e.g., Eberhart v. United States, 546 U.S. 12, 15–19
(2005) (per curiam); Kontrick v. Ryan, 540 U.S. 443, 448,
452–456 (2004). That matter is settled, and the Court,
today, leaves undisturbed prior opinions distinguishing
claim-processing rules from jurisdictional orders. See, e.g.,
Gonzalez v. Thaler, 565 U.S. 134, 141–143 (2012); Hen-
derson v. Shinseki, 562 U.S. 428, 435–436, 441–442
(2011); Scarborough v. Principi, 541 U.S. 401, 413–414
(2004); cf. Bowles v. Russell, 551 U.S. 205, 209–213 (2007)
(distinguishing statutory prescriptions from procedural
rules).
   As I see it, a defendant wishing to appeal his sentence
and conviction when a restitution determination has been
deferred has two choices: (1) He may immediately appeal
his conviction and sentence of imprisonment, and later
appeal the restitution order when made; or (2) he may
await the restitution order and then appeal, through a
single notice, his conviction, sentence of imprisonment,
and restitution order. But even assuming, arguendo, that
2              MANRIQUE v. UNITED STATES

                   GINSBURG, J., dissenting

separate appeal notices are ordinarily required, I would
hold that Manrique is not barred from appealing the
restitution order in the circumstances of this case. Federal
Rule of Criminal Procedure 32(j)(1)(B) states:
    “Appealing a Sentence. After sentencing—regardless
    of the defendant’s plea—the court must advise the de-
    fendant of any right to appeal the sentence.”
The District Court gave Manrique the requisite advice
upon sentencing him to imprisonment on June 23, 2014,
see App. 29; that court gave no such advice upon amend-
ing its judgment on September 18, 2014 to include the
amount of restitution ordered, see id., at 10, 46–65. The
Government agrees that the District Court was “absolutely”
required to advise Manrique of his right to appeal the
restitution order, and anticipates that the required advice
“will prevent cases like this from arising again in the
future.” Tr. of Oral Arg. 28.
  Aware of its obligation to advise Manrique of his right to
appeal, the District Court appears to have assumed that
no second notice was required to place the restitution
amount before the Court of Appeals. Without awaiting
another appeal notice, the District Court clerk transmitted
the amended judgment, five days after its entry, to the
Court of Appeals, which filed that judgment on the docket
of the appeal from the conviction and sentence already
pending in that court. App. 10. In turn, the Eleventh
Circuit’s clerk asked the District Court reporter to send up
the transcript of, and record from, the restitution hearing.
See Docket in No. 14–13029 (CA11).
  In light of what occurred here, I would hold that the
clerk’s dispatch of the amended judgment to the Court of
Appeals “confer[red] jurisdiction on the court of appeals.”
Griggs v. Provident Consumer Discount Co., 459 U.S. 56,
58 (1982) (per curiam). In other words, in lieu of trapping
an unwary defendant, see Tr. of Oral Arg. 29, I would rank
                    Cite as: 581 U. S. ____ (2017)                   3

                       GINSBURG, J., dissenting

the clerk’s transmission of the amended judgment to the
Court of Appeals as an adequate substitute for a second
notice of appeal.*
  Because I would treat the clerk’s transmission of the
amended judgment as tantamount to, or effectively doing
service for, a second appeal notice, I would reverse the
Eleventh Circuit’s judgment and allow Manrique to in-
clude the restitution order in his appeal.




——————
  * Given the steps taken by the District Court, Court of Appeals, and
the clerks of those courts, it was likely no surprise to the Government
when Manrique challenged the restitution award in his opening brief
on appeal. See Brief for Appellant in No. 14–13029 (CA11), pp. 23–29.